Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 14,15,26,31-34 are allowed, with claim 14 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claim 14, specifically wherein the combination of limitations claimed includes: 
wherein welding the plurality of electromagnetic steel sheets includes welding the plurality of electromagnetic steel sheets by moving the welding head relative to the plurality of electromagnetic steel sheets that are stacked while gradually increasing power of a welding heat source from a start of welding in the state in which the welding head is inclined at the predetermined angle to the side of the moving direction of the welding head.
 The closest prior art is Takeo (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK F CALVETTI/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761